 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wn ee Py 9 OO .
UNITED STATES OF AMERICA a const Bled Avnarv ORDER OF
-  FORFEITURE/MONEY JUDGMENT
“V7
18 Cr, 339 (PAC)
JAMAL SIMON,
Defendant.

re il x

WHEREAS, on or about May 14, 2018 JAMAL SIMON (the “defendant”), was
charged, among others, in a five-count Indictment, 18 Cr. 339 (PAC) (the “Indictment”), with
conspiracy to commit access device fraud, in violation of Title 18, United States Code,
Section 1029(b)(2) (Count One); conspiracy to commit wire fraud, in violation of Title 18, United
States Code, Section 1349 (Count Two); aggravated identity theft, in violation of Title 18, United
States Code, Sections L028A(a\(1), 1028A(b) and 2 (Count Three); and with wrongfully obtaining
individually identifiable health information, in violation of Title 42, United States Code, Section
1320d-6(a)(2) and (b)(3) (Counts Four and Five);

WHEREAS, the Indictment included a forfeiture allegation as to Count Two of the
Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Sections 981(a)(1\(c) and Title 28, United States Code, Section 2461, any and all property, real and
personal, that constitutes or is derived from, proceeds traceable to the commission of the offense
charged in Count Two of the Indictment, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense in

Count Two of the Indictment, that the defendants personally obtamed;

WHEREAS, on September 6, 2019, the defendant pled guilty to Counts Two through

Four of the Indictment and admitted the forfeiture allegation as to Count Two of the Indictment,

Ce
-

 
pursuant to an plea agreement with the Government, wherein the defendant admitted the forfeiture
allegation with respect to Count Two of the Indictment and agreed to forfeit to the United States,
pursuant to Title 18, United States Code, Section 98 1 (a)(I)(C) and Title 28, United States Code, Section
2461(c), any and all property, real and personal, that constitutes or is derived from, proceeds
traceable to the commission of the offense, including but not limited to a sum of money equal to
$500,000, representing the amount of proceeds traceable to the commission of the offense charged
in Count Two of the Indictment, that the defendant personally obtained;

WHEREAS, the defendant consents to the entry of a money judgment in the amount
of $500,000.00 in United States currency, representing the amount of proceeds traceable to the offense
charged in Count Two of the Indictment that the defendant personally obtained, and

WHEREAS, as a result of acts and/or omissions of the defendant, the proceeds
traceable to the offense charged in Count Two of the Indictment that the defendant personally obtained
cannot be located upon the exercise of due diligence;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States Attorney
Robert B. Sobelman, of counsel, and the defendant, by and through his counsel, Albert Y. Dayan, Esq.,
that:

1. As a result of the offense charged in Count Two of the Indictment, to which
the defendant pled guilty, a money judgment in the amount of $500,000.00 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count Two of the Indictment, that the defendant personally obtained, shall be entered against the

defendant.
2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this |
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, JAMAL
SIMON, upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, and shall be
deemed part of the sentence of the defendant, and shall be included in the judgment of conviction
therewith.

3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable, in this instance to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New York,
Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the defendant’s name and case number and the United States
shall be authorized to deposit the payments on the Money Judgment in the Assets Forfeiture Fund, and
the United States shall have clear title to such forfeited property.

4, Upon execution of this Consent Preliminary Order of Forfeiture/Money
Judgment, and pursuant to Title 21, United States Code, Section 853, the United States Marshals
Service shall be authorized to deposit the payment on the Money Judgment in the Assets Forfeiture
Fund (“AFF”), and the United States shall have clear title to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States is
authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount of the
Money Judgment.

6, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, upon
entry of this Consent Preliminary Order of F orfeiture/Money Judgment, the United States Attorney’s

Office is authorized to conduct any discovery needed to identify, locate or dispose of forfeitabie
property, including depositions, interrogatories, requests for production of documents and the issuance
of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order of
Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 (e) of the Federal
Rule of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander J.
Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United
States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007,

9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original but
all of which together will constitute one and the same instrument. A facsimile or electronic image of
the original signature of any party executing this Consent Preliminary Order of Forfeiture/Money
Judgment shall be deemed an original signature and shall constitute an original as against the patty
whose signature appears in the facsimile or electronic image. |

AGREED AND CONSENTED TO:

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York
Attorney for United States

» LAbL~ a/b 4

ROBERT B. SOBELMAN DATE
Assistant United States Attorney

One Saint Andrew’s Plaza

New York, NY 10007

Office: (212) 637-2616

Fax: (212) 637-0084
JAMAL SIMON
Defendant

By .
JAMAL SIMON
By: 4 a

Albert Y. Dayan, Esq.,
(Counsel for the Defendant)
80-02 Kew Gardens Road

Kew Gardens, New York 11415
Office: (718) 293-4900

Fax: (718) 268-9404

SO ORDERED:

[aad (Mtg

HONORABLE PAUL A. GROTTY
UNITED STATES DISTRICT JUDGE
